Citation Nr: 1519696	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-20 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to Dependency Indemnity Compensation (DIC) based on the appellant's status as surviving spouse of the Veteran. 


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1964 until March 1967.  The appellant is a former spouse of the Veteran's and claims as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin which denied the appellant's claim for DIC benefits.  The appellant perfected an appeal from the denial, and the matter is now before the Board.  Since the time of the RO denial, original jurisdiction has been transferred to the RO in  Louisville, Kentucky.


FINDINGS OF FACT

1.  The Appellant and the Veteran were married in August 1967; the marriage was terminated by divorce in September 1985.

2.  The appellant was remarried in December 1990; the marriage was terminated by divorce in September 2011.

3.  The Veteran died in March 1998, at which time his marital status was divorced.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving spouse of the Veteran, for the purpose of receiving DIC benefits have not been met.  38 U.S.C.A. §§ 101(3), 103, 1310 (West 2014); 38 C.F.R. §§ 3.1(j), 3.5, 3.50 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DIC and Status as a Surviving Spouse

The appellant married the Veteran in August 1967, and remained married to him until September 1985 when they were divorced.  In December 1990, the appellant was remarried, and in March 1998 the Veteran died.  The appellant and her second spouse subsequently divorced in September 2011, and she now claims DIC benefits associated with the death of the Veteran, contending that because she is no longer married she should be considered to be the Veteran's surviving spouse.

DIC benefits include a monthly payment made by VA to a surviving spouse, child, or parent due to a service-connected cause of death.  See 38 U.S.C.A. §§ 101(14), 1310, 1311 (West 2014); 38 C.F.R. § 3.5 (2014).  For the purposes of establishing entitlement to DIC, a "surviving spouse" is a person who was the spouse of a veteran at the time of the veteran's death, who lived with the veteran continuously from the date of marriage to the date of his death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and, except as provided in 38 C.F.R. § 3.55, has not remarried or has not, since the death of the veteran, and after September 19, 1962, lived with another person and held herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. § 3.50.

Since a surviving spouse is defined by law as a person who has not remarried, the appellant's remarriage bars her from eligibility for status as the Veteran's surviving spouse.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50(b)(2) .  Thus, under the general definition of a surviving spouse, once the appellant remarried, she no longer had the status of a surviving spouse of the Veteran for purposes of VA benefits.  Furthermore, the marriage between the appellant and the Veteran ended more than 12 years before the Veteran's death in 1998 - at which time the appellant was remarried.

In a September 2011 statement, the appellant essentially argues that the marriage with the Veteran ended due to the Veteran's misconduct and without her fault.  Even assuming - without finding - that her marriage to the Veteran did in fact end due to his misconduct, the fact that she was subsequently remarried to someone other than the Veteran precludes application of 38 C.F.R. § 3.50.  In July 2013, the appellant correctly noted that even where a surviving spouse is remarried, eligibility for DIC benefits may be restored under certain circumstances were the latter marriage is terminated.  

The legal authority for such exceptions comes from 38 C.F.R. § 3.55 which provides for ten exceptions to the general rule under 38 C.F.R. § 3.50.  These exceptions each detail criteria under which an individual who has attained status as a surviving spouse under 38 C.F.R. § 3.50, but lost such status due to remarriage, may have status as a surviving spouse reinstated.  In the immediate case because the appellant was married to an individual other than the Veteran at the time of the Veteran's death - regardless of why the marriage between she and the Veteran's ended - she never attained status as a surviving spouse to begin with.  Thus, there is no such status to "reinstate" through application of 38 C.F.R. § 3.55.

To reiterate, the relevant facts in this case are not in dispute.  At the time of the Veteran's death, the appellant and Veteran had been divorced and the appellant was remarried.  At no time could she have been considered the surviving spouse of the Veteran for VA purposes, and no legal exception is applicable that would allow the appellant to receive the benefits sought.  Consequently, recognition of the appellant as the Veteran's surviving spouse is precluded by law, and her claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, VA does not have a duty to notify because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); VAOGCPREC 5-2004.

Although VA has legal no duty to notify the appellant regarding what information and evidence must be submitted to substantiate her claim, she was nonetheless provided with all such information in a May 2013 statement of the case, after which she provided no additional information or evidence for consideration other than those arguments made in her July 2013 substantive appeal to the Board.


ORDER

Entitlement to DIC benefits based on the appellant's status as surviving spouse of the Veteran is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


